DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 9/2/2021.  Claim 1 is currently amended.  Claims 1, 5-6, 11, 15, 18, 20, 25, 27, 29-30, 32, 34-35, 38-39, 41, 49-50 and 54 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are maintained.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Applicant argues that Lee fails to disclose the claimed feature of “removing the flexible battery from the release liners.”  In particular, Applicant submits that Lee discloses surface treating the inner layer of the film to make the surface hydrophilic to prevent delamination of the conductive carbon layers from the pouch film, and thus, teaches away from the removal of a release liner from the battery, and additionally notes that the silicate layer of Lee is a surface treatment applied to the first and second films, which is not itself a “release liner” as required by claim 1.
Applicant further argues that Lee also fails to teach forming a first substrate on a first release liner and a second substrate on a second release liner, and that even if the silicate layers of Lee are equated with the claimed release liners, the first and second film of Lee are not formed on the silicate layers.
Examiner respectfully disagrees for the following reasons.  The arguments presented against the disclosure of Lee pertain to steps (a) and (g) of instant claim 1.  Step (a) of claim 1 is recited as, “forming a first substrate on a first release liner and second substrate on a second release liner,” and step (g) is 
Pertaining step (a) of claim 1, under broadest reasonable interpretation (BRI), the instant claim does not require the first and second substrates to be components separately provided onto the first and second release liners, and thus, the respective substrates and release liners may be formed integrally of same components.  In this regards, examiner interprets Lee’s ‘surface treatment of the first and second films’ to meet the claimed feature of instant step (a), because the first and second films act as the first and second release liners, respectively, each of which is surface-treated to form silicate layers thereon [pars. 0088-92], the silicate layers constituting as the first and second substrates, as claimed.  
Pertaining steps (f) and (g) of claim 1, Leo discloses that the first structure, including the anode and first film, and the second structure, including the cathode and second film, are bonded so as to form a battery, and the battery is then removed from the release liner by cutting films to separate the battery therefrom [par. 0088; Fig. 10].  In fact, according to paragraphs [0084-0086,0089] and Fig. 3 of the PgPublication of the instant specification, after the adhering and sealing step (f) to form the encapsulated flexible battery, the bonded sheets (constituted by the first and second release liners onto which the respective first and second substrates, the anode and the cathode are respectively formed) are cut at predetermined lengths to remove the battery from the release liners. That is, there is no disclosure in the instant application to support the argument that the battery is removed from the release liner by, for example, delamination of the battery from the release liner as implied by the arguments.  Since the instant steps (f) and (g), as claimed, are performed in the method as disclosed by Leo, the disclosure of Leo meets the argued limitations. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 15, 18, 25, 27, 32, 38-39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Lee (US 2012/0058378 A1 – see IDS).
Regarding Claim 1, Lee discloses a method of fabricating a flexible battery [pars. 0088-93,0096-97,0100; Figs. 1-2,8-11, the method comprising:
a. forming a first substrate (first film) on a first release liner and a second substrate (second film) on a second release liner;
b. forming at least one current collector layer (first and second carbon layers) on each of the first and second substrates;
c. forming an anode side of the flexible battery by forming an anode (second electrode layer) on the current collector layer of the first substrate;
d. forming a cathode side of the flexible battery by forming a cathode (first electrode layer) on the current collector layer of the second substrate;
e. depositing an electrolyte (first and/or second electrolyte layers) on one or both of the anode and cathode;
f. adhering and sealing (bonding and sealing) the anode side and the cathode side together such that the anode and cathode face one another with the electrolyte in between, leaving electrode terminals exposed for connection [Fig. 1]; and
g. removing the flexible battery from the releaser liners.
	Regarding Claim 15, Lee discloses wherein the current collector layers are formed by printing current collector ink on the first substrate and second substrate [par. 0100].
	Regarding Claim 18, Lee discloses wherein the current collector layers are made from carbon-based materials [pars. 0089-90].
	Regarding Claim 25, Lee discloses wherein the printed current collector ink is cured or dried to form the current collector layers [par. 0101].
	Regarding Claim 27, Lee discloses wherein the anode and cathode are formed by printing [par. 0100].
	Regarding Claim 32, Lee discloses wherein the anode is made from ink comprising powdered metal in a polymer binder [pars. 0076-77].
	Regarding Claim 38, Lee discloses wherein the polymer binder is hydrophobic (i.e., polyvinylidene fluoride) [par. 0077].
	Regarding Claim 39, Lee discloses wherein the printed anode and cathode are cured [par. 0101].
	Regarding Claim 41, Lee discloses wherein the electrolyte is deposited by printing [par. 0100].
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6, 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Horie (US 6,489,053 B1).
	Regarding Claim 5, Lee fails to teach wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively.  However, Horie, from the same field of endeavor, discloses a method of fabricating a battery, comprising the steps of forming a cathode (positive electrode layer 12) and anode (negative electrode layer 13) on a separator film 11, forming first and second current collectors (first and second conductive layers 34,35) on the cathode and anode, respectively, forming first and second substrate layers (first and second insulating layers 46,47) on the first and second current collectors, respectively, by printing [Horie – C1:L66-C2:L28; C6:L34-C7:L13; Figs. 4,9].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Horie to have modified the method of Lee wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively as a well-known method in the art of forming insulating layers for covering the cathode and anode.
	Regarding Claim 6, modified Lee discloses wherein the printed substrate material is a film forming polymer [Lee – par. 0093; Horie – C5:L11-13].
	Regarding Claim 11, modified Lee discloses wherein the printed substrate material is cured following printing [Fig. 9].
	Regarding Claim 20, Lee fails to teach wherein the current collector layers are made from at least one of metal particles, mixtures of metallic and non-metallic particles, or particles of metal alloys.  However, Horie teaches the current collector layers may include aluminum or copper {C5:L2-6].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Horie to have modified the method of Lee wherein the current collector layers are made of metal particles as well-known material for forming current collectors.
	Claims 29-30, 32, 34-35, 49-50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Li (US 2012/0208071 A1 – see IDS).
	Regarding Claims 29-30, 32 and 34-35, Lee fails to teach wherein the anode is made from at least one of zinc, nickel or aluminum, wherein the anode is made from ink comprising powdered metal in a polymer binder, the powdered metal comprising at least one of zinc, nickel or aluminum, wherein the cathode is made from at least one material selected from the group consisting of α-MnO2, λ-MnO2, TiO2, todorokite, zinc-hexacyanoferrate, copper-hexacyanoferrate, spinel-Mn2O4, nickel-hexacyanoferrate, at least one carbon nanotubes layer, at least one graphite layer, and at least one graphene layer, or wherein the cathode is made from ink comprising said at least one material dispersed in a polymer binder.  However, the choice of materials for forming the anode or cathode for fabrication of a flexible battery by printing are not limited to that disclosed by Lee but dependent on the chemistry of battery to be designed.  As long as the prior art discloses that the claimed materials for forming the anode and cathode for a flexible battery by printing are known, an ordinary skilled artisan would readily appreciate that the method for fabricating a flexible battery by Lee is capable of forming anode and cathodes for different types of batteries depending on the chemistry of the designed battery.  It can be seen that Li, from the same field of endeavor, discloses a method of fabricating a printable flexible battery including forming the anode and cathode by printing, wherein the anode is made from ink comprising powdered zinc in a binder, and the cathode is made from α-MnO2 or λ-MnO2 [Li – pars. 0003,0029,0035].  Lee teaches that use of a polymer binder such as polyvinylidene fluoride to form anode and cathode ink compositions with the active material [Lee – pars. 0070-72,0118].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Li to have modified the method of Lee, wherein the anode is made from zinc, or wherein the anode is made from ink comprising powdered metal in a polymer binder, the powdered metal comprising zinc, and the cathode is made from α-MnO2 or λ-MnO2, and wherein the cathode is made from ink comprising said at least one material dispersed in a polymer binder, where zinc is a well-known material for forming an anode, and α-MnO2 or λ-MnO2 is a well-known material for forming a cathode.
	Regarding Claim 49, Lee fails to disclose wherein prior to adhering the anode side and cathode side of the flexible battery, a separator is placed between the anode and cathode.  However, Li, from the same field of endeavor, discloses a method of fabricating a printable flexible battery including forming a first separator 5 with an anode 4, and a second separator 7 with an electrolyte 6 and a cathode 8 by way of printing, wherein prior to adhering the anode side and cathode side of the flexible battery, a separator is placed between the anode and cathode [Li – pars. 0003,0021-23,0025-40; Figs. 1-3].  Li teaches the first and second separators surround the electrolyte layer in order to efficiently prevent electric contact between the anode and cathode sides of the battery [Li – par. 0040].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Li to have modified the method of Lee, wherein prior to adhering the anode side and cathode side of the flexible battery, a separator is placed between the anode and cathode in order to efficiently prevent electric contact between the anode and cathode sides of the battery.
	Regarding Claim 50, modified Lee discloses wherein the separator is a thin, semipermeable membrane [Li – par. 0021].
	Regarding Claim 54, modified Lee discloses wherein prior to placing the separator between the anode and cathode, the separator is coated in electrolyte [Li – pars. 0036-37].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724